     Case 3:16-cv-00635-RCJ-CLB Document 90 Filed 07/27/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
1
                                      DISTRICT OF NEVADA
2
3
      JERRY SALAS,                                   Case No. 3:16-CV-0635-RCJ-CLB
4
                                        Plaintiff,   ORDER DENYING MOTION FOR LEAVE
5                                                    OF COURT TO FILE A MOTION
             v.
6                                                    [ECF No. 89]
      DR. MICHAEL KOEHN, et al.,
7
                                    Defendant.
8
9
            Before the Court is a motion for leave of court to file a motion filed by inmate Jesse
10
     A. Ross, Inmate #1095756 (“Ross”). (ECF No. 89.) In this motion, Ross claims to be
11
     assisting Plaintiff Jerry Salas (“Salas”) with his legal work and specifically his opposition
12
     to Defendants’ motion for summary judgment. (Id.) Ross asks the Court to order the
13
     Nevada Department of Corrections to allow him to meet with Salas to return his legal work
14
     and answer any questions Salas may have. (Id.)
15
            While Salas may have the assistance of law clerks at the prison, the Court will not
16
     appoint one inmate to represent another. Additionally, Ross is not a party to this case
17
     and may not file paperwork on behalf of himself or Salas. Therefore, the motion for leave
18
     of court to file a motion and/or motion for court order (ECF No. 89) is hereby DENIED and
19
     STRICKEN.
20
            However, the Court will sua sponte grant Salas an extension of time until August
21
     19, 2021 to file an opposition to Defendants’ motion for summary judgment. (ECF No.
22
     82).
23
24
            DATED: July 27, 2021.
25
                                                 ___________________________________
26                                               UNITED STATES MAGISTRATE JUDGE
27
28
